 



Exhibit 10(i)

RAVEN INDUSTRIES, INC.

2001 Change of Control Severance Benefit Plan (revised 02/01/04)

     Raven Industries, Inc., a South Dakota corporation (the “Plan Sponsor”)
establishes this 2001 Change of Control Severance Benefit Plan effective
February 1, 2002 (the “Effective Date”).

Article I

Purpose

     The Plan Sponsor establishes this Plan to provide specified severance
payments and benefits for certain eligible employees of the Plan Sponsor and its
United States subsidiaries (collectively, the “Employers”) upon a “Change of
Control” of the Plan Sponsor. The primary purpose of such severance payments is
to protect those employees against some of the financial losses that may result
from a period of unemployment resulting from the involuntary termination of
their employment following a Change of Control of the Plan Sponsor for certain
reasons specified in this Plan.

Article II

Definitions

     2.1 “Plan” means Raven Industries, Inc.’s 2001 Raven Industries Change of
Control Severance Benefit Plan established by the Plan Sponsor pursuant to this
instrument as of the Effective Date.

     2.2 “Effective Date” means February 1, 2002, the first date on which this
Plan is effective. The provisions of this Plan shall apply solely to an Employee
whose Separation from Service occurs on or after the Effective Date of this
Plan. If an Employee’s Separation from Service occurs prior to the Effective
Date of this Plan, that Employee shall be not be entitled to any benefits under
the Plan.

     2.3 “Plan Sponsor” means Raven Industries, Inc., a South Dakota
corporation, and any successor that adopts this Plan.

     2.4 “Board” means the Board of Directors of the Plan Sponsor.

     2.5 “Change of Control” means and includes any of the following:

          (a) “Any person” or “group” (as those terms are defined by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations promulgated from time to time thereunder) is or becomes, on or
after the Effective Date, the “beneficial owner” (as defined by Rule 13d-3 under
the Exchange Act), directly or

-1-



--------------------------------------------------------------------------------



 



indirectly, of securities of the Plan Sponsor representing thirty percent (30%)
or more of the voting power of then outstanding securities of the Plan Sponsor,
unless such acquisition was approved by the Board.

          (b) The individuals who, as of the date hereof, are members of the
Board (the “Existing Directors”), cease, on or after the Effective Date, for any
reason, to constitute more than fifty percent (50%) of the number of authorized
directors of the Plan Sponsor as determined in the manner prescribed in the Plan
Sponsor’s Articles of Incorporation and Bylaws (each as amended); provided,
however, that if the appointment, or the election, or nomination for election,
by the Plan Sponsor’s stockholders of any new director, was approved by a vote
of at least fifty percent (50%) of the Existing Directors, such new director
shall be considered an Existing Director; provided further, however, that no
individual shall be considered an Existing Director if such individual initially
assumed office as a result of either an actual or threatened election contest
(as described in Rules 14a-11 or 14a-12(c) promulgated under the Exchange Act)
or other actual or threatened solicitation of proxies by or on behalf of anyone
other than the Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any election contest or Proxy Contest.

     2.6 “Employer” means, individually, the Plan Sponsor and any subsidiary
corporations controlled by the Plan Sponsor, except any corporation that does
not employ any employees in the United States of America. If any Employer ceases
to be controlled by the Plan Sponsor, or substantially all of an Employer’s
business assets are sold or otherwise transferred to a party that is not or does
not immediately become a participating Employer, the Employer undergoing such
change shall automatically cease to be an Employer under this Plan.

     2.7 “Plan Administrator” means the Plan Sponsor or the individual or
individuals appointed by the Plan Sponsor under Section 7.1.

     2.8 “Employee” means an employee of an Employer, excluding any employee who
is employed primarily outside the United States of America and is not a United
States citizen.

     2.9 “Participant” means an Employee who is eligible to participate in the
Plan under the terms and conditions of Article III.

     2.10 “Regular Compensation” means weekly cash compensation (of the type
reflected on the Participant’s W-2 form for a calendar year); including (a) any
base salary or hourly wage paid for the most recent week, (b) the average of any
bonuses, commissions and incentives paid on a weekly basis over the last
complete four weeks; and (c) including in both of the preceding clauses any
Elective Contributions that could have been received as Regular Compensation for
the applicable periods; but excluding any bonuses, commissions and other
incentive pay paid more often than weekly, pay for overtime, gains from stock
options or restricted stock, any reimbursements or other expense allowances,
moving expenses, deferred compensation payments and fringe benefits (cash and
non-cash).

     2.10 “Elective Contributions” are amounts excludible from the Employee’s
gross income under Code §§125, 402(a)(8), or 402(h) or an individual written
agreement to defer

-2-



--------------------------------------------------------------------------------



 



compensation; and contributed by the Employer (at the Employee’s election) to a
Code § 401(k) arrangement, a Code § 125 cafeteria plan or a non-qualified
deferred compensation arrangement.

     2.11 “Code” means the Internal Revenue Code of 1986, as amended.

     2.12 “Year of Service” means each calendar year in which the Participant
completes at least 2,000 hours of Service.

     2.13 “Service” means any period of time the Employee is in the employ of an
Employer, including any period the Employee is on a paid leave of absence, but
excluding any service for an Employer before it is acquired by the Plan Sponsor
or after the Employer ceases to participate in this Plan.

     2.14 “Separation from Service” means the Employee ceases to have any
common-law employment relationship with an Employer; and includes (a) a mutual
agreement to terminate such employment, and (b) the Employee’s death, voluntary
resignation or involuntary discharge by the Employer for any reason whatsoever.
However, an Employee does not incur a Separation from Service if he or she
remains an Employee of an Employer when it ceases to be a participating
Employer.

     2.15 “Disability” means the Participant, because of a physical or mental
disability, is unable to perform the essential duties of his or her customary
position of employment (or is unable to engage in any substantial gainful
activity); even if reasonable accommodation is provided (unless such
accommodation would cause the Employer to incur undue hardship); and such
disability is likely to continue for an indefinite period of time. The
determination of disability shall be made by the Plan Administrator in its sole
and absolute discretion.

     2.16 “Good Cause” means, with respect to a Participant, (a) failure to
perform the material duties of the Participant’s employment, (b) any dishonesty
or the commission of a misdemeanor adversely affecting any interest of an
Employer (or any employees, suppliers or customers of an Employer); (c) the
commission of a felony; (d) other conduct directly harmful to the interests of
any Employer; (e) a material violation of any provision of an employment
contract with the Employer; and (f) while employed by an Employer, being engaged
in any occupation (financially or otherwise) in a business that is in
competition either directly or indirectly with any Employer. The determination
of Good Cause shall be made by the Participant’s Employer in its reasonable
discretion.

Article III

Participation

     3.1 Eligibility. Each Employee of an Employer classified as a Division
Vice-President/General Manager (Vice President—Administration, by November 21,
2003 amendment) or Subsidiary President is eligible to participate in this Plan.

     3.2 Excluded Employees. An Employee is an “Excluded Employee” if he or she
is employed in one of the following classifications:

-3-



--------------------------------------------------------------------------------



 



          (a) for an Employer that is no longer a participating Employer under
this Plan; or

          (b) as a member of a collective bargaining unit, unless the collective
bargaining agreement provides otherwise. An Employee is a member of a collective
bargaining unit if he or she is included in a unit of employees that is
represented by a labor organization for purposes of collective bargaining.

     If a Participant has not incurred a Separation from Service, but becomes an
Excluded Employee, then during the period such individual is an Excluded
Employee, he or she shall cease to be a Participant and shall not be eligible
for any benefits under this Plan. However, during such period of exclusion, the
former Participant will continue to receive credit for each Year of Service with
a participating Employer, without regard to employment classification.

     If an Excluded Employee who is not a Participant becomes eligible to
participate in the Plan by reason of a change in employment classification, he
or she will participate in the Plan immediately if he or she has satisfied the
eligibility conditions of Section 3.1 and would have been a Participant had he
or she not been an Excluded Employee during his excluded period of Service.
Furthermore, the Plan takes into account all of the Participant’s Years of
Service with any participating Employer as an Excluded Employee.

     3.3 Effect of Separation from Service. If a Participant has a Separation
from Service and is eligible for any benefits under this Plan as a result of
that Separation from Service, he or she remains a Participant until his or her
Employer has completed payment of any benefits due the Participant under this
Plan, at which time he or she ceases to have any further interest in the Plan.

Article IV

Severance Benefits

     4.1 Reasons for Payment of Severance Benefits. If a Participant’s
“Qualified Discharge from Service” (as defined in Section 4.2) he or she shall
be entitled to receive from his or her Employer the severance benefits set forth
in Section 4.3.

     4.2 Definition of Qualified Discharge from Service. For purposes of this
Plan, the term “Qualified Discharge from Service” means a Separation from
Service resulting from the Employer’s involuntary discharge of the Employee for
any reason other than the Employee’s death, Disability or Good Cause within the
1-year period following a Change of Control; and shall include a mutual
agreement to terminate such employment if the agreement is initiated by the
Employer for a reason that is acceptable for a Qualified Discharge from Service.

     However, a Participant’s Separation from Service shall not be a Qualified
Discharge from Service if the Employer offers the Participant another position
of employment for which he or she is qualified, at the same location (or a
location within a reasonable commuting distance from the facility at which the
Participant has been working) and without any interruption or reduction

-4-



--------------------------------------------------------------------------------



 



in Regular Compensation due to that event, and the Participant does not accept
the offer within a reasonable time.

     4.3 Schedule of Benefits. If a Participant is eligible to receive a
severance benefit under Section 4.1 as a result of a Qualified Discharge from
Service, the Participant shall be entitled to receive the following severance
benefits:



  (a)   The Participant’s accrued, but unused vacation through the effective
date of the Qualified Discharge from Service;     (b)   One and one-half (1½)
weeks of the Participant’s Regular Compensation for each Year of Service;
provided, however, that each Participant shall be deemed to have a minimum of
[three (3)] Years of Service; provided further, however, that the benefits to be
paid under this paragraph (c) shall not extend for more than [12] months from
the effective date of the Qualified Discharge from Service on or before the
fifth (5th) day following the date of termination;     (c)   Continuation of the
Participant’s then-existing health insurance benefits through the last day of
the month in which benefits are paid to the Participant under paragraphs (a) and
(b) of this Section 4.3; provided, however that such benefits shall not extend
beyond 1 year from the effective date of the Qualified Discharge from Service.]

     Notwithstanding the preceding benefit schedule, any amount of cash
severance benefits otherwise payable to a Participant under this Plan shall be
reduced by the amount of any cash severance benefits required to be paid by any
of the Employers to the Participant under a written employment contract between
the Employer and the Participant.

     4.5 Death of a Participant. If a Participant dies after a Separation from
Service that entitles him or her to receive severance benefits under this Plan,
but before those benefits are paid in full or forfeited, the Participant’s
Employer shall make any remaining payments to the Participant’s surviving
spouse. If the deceased Participant has no surviving spouse, the Employers are
relieved of any responsibility to make any further severance payments under this
Plan with respect to the Participant and any unpaid severance benefits otherwise
due the deceased Participant shall be forfeited.

Article V

Benefits Not Funded

     A Participant’s interest in the Plan is an unsecured forfeitable claim
against the general assets of the Participant’s Employer; and no Participant or
spouse has any right to any benefit under the Plan until the Plan has
distributed the benefit.

Article VI

-5-



--------------------------------------------------------------------------------



 



Claims Procedures

     6.1 Claims. A Participant or a spouse beneficiary (a “Claimant”) may file
with the Plan Administrator a written claim for Plan benefits, if the Claimant
believes the distribution procedures of the Plan have not provided him or her
with the proper benefit under the Plan. The Plan Administrator must render a
decision on the claim within 60 days of the Claimant’s written claim for
benefits.

     The Plan Administrator must provide adequate notice in writing to any
Claimant whose claim for Plan benefits has been denied by the Plan
Administrator. The Plan Administrator’s notice to the Claimant must set forth:



  (a)   The specific reason for the denial;     (b)   Specific references to
pertinent Plan provisions on which the Plan Administrator based its denial;    
(c)   A description of any additional material and information needed for the
Claimant to perfect his or her claim and an explanation of why the material or
information is needed; and     (d)   That any appeal the Claimant wishes to make
of the adverse decision must be made in writing to the Plan Administrator within
75 days after the Claimant receives the Plan Administrator’s notice that the
claim is denied. The Plan Administrator’s notice must further advise the
Claimant that his of her failure to appeal the decision to the Plan
Administrator in writing within the 75-day period will render the Plan
Administrator’s determination final, binding and conclusive.

     6.2 Appeal of a Denied Claim. If the Claimant appeals to the Plan
Administrator, the Claimant (or his or her duly authorized representative) may
submit, in writing, whatever issues and comments the Claimant (or his or her
duly authorized representative) feels are pertinent. The Claimant or his or her
duly authorized representative may review pertinent Plan documents.

     Upon receipt of an appeal, The Plan Administrator will re-examine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Plan Administrator must
advise the Claimant of its decision within 60 days of the Claimant’s written
request for review, unless special circumstances (such as a hearing) would make
the rendering of a decision within the 60-day limit unfeasible, but in no event
may the Plan Administrator render a decision respecting a denial for a claim for
benefits later than 120 days after its receipt of a request for review.

-6-



--------------------------------------------------------------------------------



 



Article VII

Plan Administration

     7.1 Administration. The Plan shall be administered by the Plan Sponsor,
except to the extent it delegates certain matters to one or more individuals
appointed to act as the Plan Administrator, or to other Employers. The Plan
Sponsor shall bear all administrative costs of the Plan, unless it obtains
reimbursement from the other Employers.

     If the Plan Sponsor does not appoint a Plan Administrator, the Plan Sponsor
shall act as the Plan Administrator.

     7.2 Powers of Plan Administrator. Except for any discretionary matters to
be determined by the Employers under this Plan, the Plan Administrator shall
have all powers necessary to administer the Plan, including without limitation
the following powers:



  (a)   to interpret the provisions of the Plan;     (b)   to establish and
revise the method of accounting for the Plan and to maintain the accounts; and  
  (c)   to prescribe rules and any forms required to administer the Plan.

     7.3 Actions of the Employers and Plan Administrator. All determinations,
interpretations, rules and decisions of the Plan Sponsor, any other Employer or
the Plan Administrator shall be conclusive and binding upon all persons having
or claiming to have any interest or right under the Plan.

     7.4 Delegation. The Plan Sponsor shall have the power to delegate specific
duties and responsibilities to the Plan Administrator, other officers or other
employees of the Plan Sponsor, or any Employer or other individuals or entities.
Any delegation by the Plan Sponsor may allow further delegations by the
individual or entity to whom the delegation is made. Any delegation may be
rescinded by the Plan Sponsor at any time. Each person or entity to whom a duty
or responsibility has been delegated shall be responsible for the exercise of
such duty or responsibility and shall not be responsible for any act or failure
to act of any other person or entity.

     7.5 Records and Reports. The Plan Administrator shall distribute to each
Participant a current summary description of this Plan. The Plan Sponsor, those
to whom the Plan Sponsor has delegated duties under the Plan and the other
Employers shall keep records of all their proceedings and actions and shall
maintain books of account, records and other data as shall be necessary for the
proper administration of the Plan in compliance with applicable law.

     The Plan Administrator shall make any reports or returns required under
applicable laws or regulations.

-7-



--------------------------------------------------------------------------------



 



     7.6 Finances. The costs of the Plan shall be borne entirely by the
Employers as provided herein.

Article VIII

Amendment and Termination

     8.1 Amendment. The Plan Sponsor reserves the right to amend or to terminate
the Plan at any time by resolution of its Board. The Board will determine the
effective date of any amendment.

     8.2 No Rights to Employment or Future Benefits. This Plan does not confer
any right to future employment by the Participant. Benefits under the Plan are
not vested and are completely forfeitable.

Article IX

Miscellaneous

     9.1 Benefits Not Assignable. No Participant or spouse beneficiary may
assign, transfer or pledge any benefits under this Plan. Any attempt to assign,
transfer or pledge any benefits under this Plan shall be void.

     9.2 Benefit. This Plan is binding upon and benefits each of the Employers,
its successors and assigns; and each Participant and his or her surviving spouse
(if any), heirs and legal representatives.

     9.3 Withholding and Payroll Taxes. The Employers may withhold the
appropriate payroll taxes from any severance payments made under this Plan.

     THIS PLAN has been duly adopted by the Plan Sponsor, on behalf of the
Employers, on this       day of      , 200   , but effective only as of the
Effective Date.

            Raven Industries, Inc.
      By:           Ronald M. Moquist        Its: President and Chief Executive
Officer     

-8-